May 22, 2009


Ms. Jana Prigmore Ferguson
Assistant District Attorney
411 Elm Street, 5th Floor
Dallas, TX 75202
Mr. Thomas Albert Carse
The Carse Law Firm
6220 Campbell Rd., Bldg. 4, Suite 401
Dallas, TX 75248-1491

RE:   Case Number:  08-0094
      Court of Appeals Number:  05-06-01373-CV
      Trial Court Number:  03-06662-C

Style:      DALLAS COUNTY
      v.
      KIM POSEY, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Timothy A.     |
|   |Whitley            |
|   |Mr. John Warren    |
|   |Ms. Lisa Matz      |